EXHIBIT 10.3

OSHKOSH B'GOSH, INC.
EXECUTIVE NON-QUALIFIED PROFIT SHARING PLAN

(As Amended and Restated as of January 1, 2003)

OshKosh B'Gosh, Inc. (the "Company") maintained the OshKosh B'Gosh, Inc. Profit
Sharing Plan (the "Profit Sharing Plan"), a tax-qualified deferred profit
sharing plan, which effective January 1, 1989 was amended to exclude certain
classes of employees formerly eligible from participation therein including the
President, all Vice Presidents and any employee whose title included designation
as a director of a particular aspect of the Company's business (the "Excluded
Key Employee Group"), which exclusion was continued until January 1, 1995 (the
period from January 1, 1989 to January 1, 1995 being hereafter referred to as
the "Exclusion Period"), and





during the Exclusion Period, although the accounts of the members of the
Excluded Key Employee Group continued to be held in the Profit Sharing Plan
pending ultimate distribution upon their separation of service from the Company
or otherwise in accordance with the terms of such Plan, such accounts received
no allocations of Company contributions or forfeitures during such Exclusion
Period, and the Company established the Oshkosh B'Gosh, Inc. Executive
Non-Qualified Profit Sharing Plan (the "Non-Qualified Plan"), to provide both
(i) "make whole" non-qualified benefits for certain identified members of the
Excluded Key Employee Group equivalent to the additional sums they would have
been able to accrue under the Profit Sharing Plan but for their exclusion during
the Exclusion Period, and (ii) non-qualified profit sharing plan benefits for
certain identified key management or highly compensated employees of the Company
or a Participating Employer who are not otherwise eligible for participation in
the Profit Sharing Plan, and the Company amended the Profit Sharing Plan as of
January 1, 1999 to exclude consideration of all compensation in excess of
$100,000 paid to any participant who is a highly compensated employee as defined
in Section 414(q) of the Internal Revenue Code and modified this Non-Qualified
Plan to provide a "make whole" non-qualified benefit equivalent to the
additional sums such participants would have been able to accrue under the
Profit Sharing Plan but for the $100,000 participant compensation ceiling, and
effective January 1, 2003, the Company merged the Profit Sharing Plan into the
OshKosh B'Gosh, Inc. 401(k) Plan (the "401(k) Plan") and eliminated the $100,000
compensation ceiling, but recognized that a compensation ceiling may be imposed
on discretionary contributions under the 401(k) Plan in future year(s); and the
Company now wishes to amend and restate the Non-Qualified Plan, effective as of
January 1, 2003, to reflect that contributions formerly made to the Profit
Sharing Plan are now made as Company discretionary contributions to the 401(k)
Plan and to modify the "make whole" component of this Non-Qualified Plan to
reflect that a compensation ceiling may become applicable in any future year(s)
to such discretionary contributions under the 401(k) Plan,
 1. the Company hereby amends and restates the Non-Qualified Plan, effective as
    of January 1, 2003, as follows:

Objectives
. This restated Non-Qualified Plan is intended to provide for (i) a "make whole"
payment to certain members of the Excluded Key Employee Group, (ii) benefits for
certain other key management or highly compensated employees of the Company or a
Participating Employer who are not otherwise eligible for participation in the
nondiscretionary contribution component of the 401(k) Plan (or, for years prior
to 2003, the Profit Sharing Plan), and (iii) benefits for certain highly
compensated employees as defined under Section 414(q) who are affected by any
compensation dollar limit which is less than the statutory dollar limit under
Code Section 401(a)(17) which may be imposed on the allocation or amount of
discretionary contributions under the 401(k) Plan (the "Participant Compensation
Ceiling," which shall include for years prior to 2003 the $100,000 compensation
ceiling described above). Each of the individuals from each of the foregoing
three categories are listed on Exhibit A attached hereto, including such
executives and key employees as the Board of Directors or Executive Committee
may determine to add from time to time (the "Participants").
Bookkeeping Accounts
. The Company or a Participating Employer shall cause bookkeeping reserve
accounts (the "Account") to be established for each Participant which shall be
established solely as a device for determining the amounts which may become
payable to a Participant hereunder. Such Account shall not constitute or be
treated as a trust fund of any kind, it being expressly provided that the
amounts credited to the Account shall at all times be and remain the sole
property of the Company or a Participating Employer. The Participant shall have
no proprietary rights of any nature with respect thereto, unless and until such
time as a payment thereof is made to the Participant (or beneficiary) as
provided herein. Amounts shall be credited (or debited, as the case may be) to
each Participant's Account as follows:
 a. For each Plan Year from and after January 1, 1989, for which a Participant
    would have received an allocation of Company contributions or forfeitures or
    both under the terms of the discretionary contribution component of the
    401(k) Plan (or, for years prior to 2003, the Profit Sharing Plan) if such
    Participant had not been excluded therefrom and for each Plan Year from and
    after January 1, 1999, for which a Participant would have qualified for an
    allocation of Company contributions or forfeitures under the terms of the
    discretionary contribution component of the 401(k) Plan (or for years prior
    to 2003, the Profit Sharing Plan) but for the Participant Compensation
    Ceiling (the "Prevented Allocations"), such Participant's Account shall be
    credited with a dollar amount equal to such Prevented Allocations.
 b. For each Plan Year from and after January 1, 1989 and prior to January 1,
    2003, for which a Participant's Account has been credited with Prevented
    Allocations, such Account shall also be adjusted to reflect the additions or
    subtractions that would have resulted from actual investment experience
    under the Profit Sharing Plan had the Prevented Allocations been made under
    that Plan (the "Prevented Investment Adjustments").
     i. For each Plan Year from and after January 1, 2003, each Participant's
        Account shall be adjusted to reflect the additions or subtractions that
        would have resulted from the investment directions given by each
        Participant under this Non-Qualified Plan or in the absence of any such
        directions, the additions or subtractions that would have resulted from
        the default investment directions specified by the Company. From and
        after January 1, 2003, each Participant shall have the right to give
        investment directions for his or her Account from among the same
        investment options that are available from time to time under the
        Company's 401(k) Plan, in accordance with such rules as the Company may
        establish. Each Participant shall be solely responsible for his or her
        investment directions and the Company shall have no responsibility or
        liability therefor. Any Account balances remaining unpaid after the
        Participant's death may be subject to investment direction by the
        Beneficiary in the same manner as the Participant could have directed,
        subject to such rules as the Company may establish. Any reference to
        'Prevented Investment Adjustments' from and after January 1, 2003 shall
        mean and refer to the additions and subtractions arising from the
        application of this paragraph 2(b)(ii).

 c. With respect to a Participant who has served in the employ of the Company
    and of a Participating Employer, separate bookkeeping Accounts will be
    maintained by each employer to reflect the bookkeeping accruals attributable
    to the service of the Participant with each employer. Benefits accrued by a
    Participant while in the employ of the Company will be the sole obligation
    of the Company, and benefits accrued by such Participant while in the employ
    of a Participating Employer will be the sole obligation of the Participating
    Employer. Neither employer shall have any liability for the portion of
    benefits accrued by the Participant while in the employ of the other
    employer.

    The intent hereof is that the balance in each Participant's Account under
    this Non-Qualified Plan from time to time shall be equal to the balance that
    would have existed in the discretionary contribution component of the 401(k)
    Plan (or for years prior to 2003, the Profit Sharing Plan) from time to time
    to reflect post-January 1, 1989 Company or Participating Employer
    contributions, forfeitures and investment adjustments thereon that would
    have occurred under the terms of the discretionary contribution component of
    the 401(k) Plan (or for years prior to 2003, the Profit Sharing Plan) if the
    Participant had been able to continue thereunder or, as the case may be,
    begin participation thereunder at any later date and continue until the date
    of termination of service with the Company and all controlled group members,
    in either case as if the discretionary contribution component of the 401(k)
    Plan (or for years prior to 2003, the Profit Sharing Plan) had not included
    a Participant Compensation Ceiling.

    3. Vesting. All individuals who are Participants as of December 31, 1996
    shall at all times have a 100% vested interest in the Account balance
    established for them under this Non-Qualified Plan. All individuals who
    become Participants on or after January 1, 1997 shall become vested in their
    Account balances established hereunder on the same terms and conditions as
    apply under the discretionary contribution component of the 401(k) Plan (or,
    for years prior to 2003, the Profit Sharing Plan), all of which are hereby
    incorporated by reference.

    4. Participating Employer. A Participating Employer is an employer included
    in the Company's "controlled group" (as that term is defined in the 401(k)
    Plan), which is authorized by the Company to participate in this
    Non-Qualified Plan, by extending the same to such Participating Employer's
    eligible employees.

    5. Incorporation by Reference. The applicable terms and conditions related
    to the discretionary contribution component of the 401(k) Plan (or, for
    years prior to 2003, the Profit Sharing Plan), as amended from time to time,
    are hereby incorporated by reference into this Non-Qualified Plan (subject
    however to the 100% vesting provision for accounts as set forth in paragraph
    3 above). It is intended that the Accounts in this Non-Qualified Plan be
    subject to all of the terms and conditions of the 401(k) Plan described
    above, subject only to the following special limitations:

    (a) Prevented Allocations and Prevented Investment Adjustments shall be
    determined and credited or debited to Accounts hereunder, as the case may
    be, at the same time and in like amount as if the Account were held under
    the discretionary contribution component of the 401(k) Plan (or for years
    prior to 2003, the Profit Sharing Plan.)

    (b) The Company or Participating Employer shall commence payments of the
    vested Account balances under this Non-Qualified Plan on or about March 15th
    of the year following the year in which the Participant's service
    terminates, in accordance with (c) below.

    (c) Account balances under the Non-Qualified Plan shall be paid to the
    Participant (or Beneficiary, as the case may be), in one of the following
    methods:

     i. In annual installments, to commence on or about March 15th of the year
        following the year of termination of service with the Company and all
        controlled group members, with one-tenth of the balance in the Account
        becoming then payable and with the remaining installments being paid on
        each anniversary thereof according to the following schedule:



Anniversary of
First Payment Date

Portion of Participant's
Account to Be Paid

1st

1/9

2nd

1/8

3rd

1/7

4th

1/6

5th

1/5

6th

1/4

7th

1/3

8th

1/2

9th

Remainder



Any other payment plan approved by the Company on its sole discretion.
Participants may designate any person or persons (including, but not limited to,
a trust) to be the "Beneficiary" hereunder. Such designation shall be effected
by filing written notification with the Company in the form prescribed by it and
may be changed from time to time by similar action. If no Beneficiary is
designated, or if the designated Beneficiary fails to survive Participant, the
benefits shall be distributed to the Participant's estate. Such benefits shall
be distributed in accordance with paragraph 5 upon the Participant's death while
in the Company's or the Participating Employer's employ or upon his death after
termination of employment with the Company or a Participating Employer. If
payments have already commenced at the time of the Participant's death, they
shall continue in accordance with the method of payment then in effect under
paragraph 5(c), subject to the Company's continuing right in its sole discretion
to approve of another payment plan under paragraph 5(c)(ii).

6. Claims Procedure. The claims procedure in the 401(k) Plan (or, for years
prior to 2003, the Profit Sharing Plan) shall apply in full to this
Non-Qualified Plan.

7. Company or Committee to Administer. The Company or the retirement committee
described in the 401(k) Plan shall have full and complete discretionary power
and authority to construe and interpret this Non-Qualified Plan and to resolve
all questions hereunder. Neither the Company, the Participating Employers, nor
any member of the retirement committee or any other person shall be liable for
any act or failure to act hereunder, except for gross negligence or fraud.

8. Unsecured Creditor. To the extent that any person acquires a right to receive
payments from the Company or a Participating Employer under this Plan, such
right shall be no greater than the right of an unsecured creditor.

Amendment or Termination
. The Board of Directors of the Company reserves the right to amend, terminate
or discontinue this Non-Qualified Plan at any time; provided, however, no such
action shall reduce or eliminate any amounts accrued in any Accounts hereunder
prior to the date of such action and which also would otherwise ultimately have
become payable hereunder.

EXHIBIT A

The following is a listing of employees currently (as of January 1, 2003)
participating in the Oshkosh B'Gosh, Inc. Executive Non-Qualified Profit Sharing
Plan:

(LIST)